Citation Nr: 1747509	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-11 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right leg neuropathy, to include as secondary to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1958 to July 1980, including service in the Republic of Vietnam.  Among other commendations, the Veteran was awarded the Combat Infantryman Badge and Purple Heart for his honorable service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen a previously denied claim for service connection for neuropathy of the right leg.  In a May 2016 decision, the Board granted the Veteran's claim to the limited extent that the Veteran's previous denial was reopened.  

In its May 2016 decision, the Board found that further development of the Veteran's substantive claim for service connection was required and directed the RO to schedule a VA examination to determine the nature and etiology of the Veteran's neurological condition.  The Board again remanded this matter in April 2017 to obtain a clarifying addendum opinion.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in December 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the added delay, an additional remand is necessary for further evidentiary development in this matter.

As indicated above, the Board previously remanded this matter in April 2017 in order to obtain a clarifying addendum opinion regarding the nature of any neurological disability in the Veteran's right lower extremity.  In its remand order, the Board noted that there were some inconsistencies in the September 2016 VA examination report, to include references to the Veteran's neurological disability as both "peripheral neuropathy" and "sciatica".  The Board specifically asked which neurological conditions were present in the Veteran's right leg, asked whether any such condition was etiologically related to the Veteran's active duty service, and asked the clinician to specifically address statements by the Veteran's treating clinician.  

Pursuant to the Board's April 2017 remand order, the AOJ obtained an addendum opinion in May 2017 from the VA clinician who completed the Veteran's September 2016 medical examination.  In the May 2017 addendum opinion, the examiner provided a negative nexus opinion and noted that the Veteran's symptoms of lower extremity numbness or peripheral neuropathy began almost 20 years after service.  However, this opinion contains the same inconsistencies regarding the specific diagnosis of the Veteran's lower extremity neurological disability as appear in the September 2016 examination report.  Specifically, the VA clinician who completed the May 2017 addendum opinion indicated that lumbar radiculopathy was also known as lower extremity peripheral neuropathy and occurs when the nerve roots leaving the back is injured.  

Unfortunately, the Board does not find this explanation adequate for VA purposes.  See D'Aries v Peake, 22 Vet. App. 97, 104 (2008); Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  As the Board noted in its April 2017 remand, for service connection purposes, VA has imposed different standards for the distinct disabilities of peripheral neuropathy and radiculopathy.  For veterans who have been exposed to an herbicide agent, VA regulations provide for the possibility of achieving benefits on a presumptive basis when the evidence of record demonstrates evidence of early onset peripheral neuropathy.  38 C.F.R. §§ 3.307, 3.309.  No such presumption exists for radiculopathy.  As there is evidence of some in-service lower extremity symptoms, the Board finds that the precise nature of the Veteran's current neurological disability is vital to the adjudication of his claim.  As such, the Board must again return this claim to the AOJ for an additional examination.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a medical examination with a medical professional other than the one who completed the September 2016 VA medical examination and who provided the May 2017 addendum opinion and who has the appropriate expertise or experience with evaluating neurological disorders.  The complete claims file should be made available to the examiner, to include this remand order, who should indicate in the examination report review of the claims file.  The examiner is asked to perform all necessary tests and procedures to determine the nature and etiology of any current right lower extremity neurological disorder.  The examiner is also asked to provide a medical opinion along with a complete rationale for each opinion for the items identified below.

a)  Please provide diagnoses for any neurological condition that has been present in the Veteran's right lower extremity since May 2010.  

b)  If the Veteran has a diagnosis of peripheral neuropathy in the right lower extremity, is it as least as likely as not (50 percent probability or greater) that it first manifested to a compensable degree within a year of his separation from active duty service?  If the Veteran has a diagnosis of peripheral neuropathy of the right lower extremity and it did not first manifest within a year of separation from active duty service, is it at least as likely as not (50 percent probability or greater) that the peripheral neuropathy is otherwise etiologically related to service, to include as secondary to exposure to an herbicide agent?

c) If there is any neurological disability of the right lower extremity other than peripheral neuropathy, is it as least as likely as not (50 percent probability or greater) that any such disability first arose in or is otherwise etiologically related to the Veteran's active duty service?

3.  After completing items one and two, readjudicate the Veteran's claim of service connection for right leg neuropathy, to include as secondary to exposure to an herbicide agent.  If the claim is not granted, provide the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




